



    
EXHIBIT 10.2
        


AMENDMENT NO. 2
to the
EMPLOYMENT AGREEMENT




        AMENDMENT (“Amendment No. 2”) dated June 17, 2020, and made effective as
of March 29, 2020 (the “Effective Date”), by and between Ralph Lauren
Corporation, a Delaware corporation (the “Company”), and Patrice Louvet (the
“Executive”).


        WHEREAS, the Executive serves as the President and Chief Executive
Officer of the Company pursuant to an Employment Agreement by and between the
Company and the Executive dated May 11, 2017, as amended (the “Employment
Agreement”); and


        WHEREAS, the Company and the Executive wish to amend the Employment
Agreement in certain respects;


        NOW, THEREFORE, intending to be bound, the parties hereby agree as
follows.
        
1.     The parenthetical paragraph at the bottom of the Section entitled
“Executive Incentive Plan” in Exhibit 1 attached to the Employment Agreement is
amended to read in its entirety as follows, effective as of the Effective Date:


“(At all times the bonus opportunity will be governed by the terms of the
Company’s EOAIP and nothing contained herein restricts the Company’s rights to
alter, amend or terminate the EOAIP at any time. Any reduction in the eligible
opportunity to receive the bonus target percentage and/or the maximum percentage
will nevertheless constitute Good Reason under Section 2.1(e)(A) of this
Agreement, except with respect to the Company’s Fiscal 2021, during which a
reduction in the maximum percentage shall not constitute Good Reason under
Section 2.1(e)(A) of this Agreement).”




2.    Except as amended and/or modified by this Amendment No. 2, the Employment
Agreement is hereby ratified and confirmed and all other terms of the Employment
Agreement shall remain in full force and effect, unaltered and unchanged by this
Amendment No. 2.




1

--------------------------------------------------------------------------------





    IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be duly
executed and the Executive has hereunto set his hand on the date first set forth
above, as of the Effective Date.


       
RALPH LAUREN CORPORATION
        
       
By: /s/ MICHAEL A. GEORGE
Michael A. George,
Chairman of the Compensation & Organizational Development Committee
                          
               
       
EXECUTIVE


/s/ PATRICE LOUVET
Patrice Louvet






2